 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDUNIVERSAL OIL PRODUCTS COMPANYandOIL WORKERSINTERNATIONAL UNION, CIO, and UNIVERSAL OIL PROD-UCTS EMPLOYEES ASSOCIATION and RESEARCH ANDDEVELOPMENT EMPLOYEES INDEPENDENT UNION. CaseNo. 13-CA-978.March 26, 1954DECISION AND ORDEROn September 10, 1953, TrialExaminer HoraceA. Ruckelissued his IntermediateReport in theabove -entitled proceeding,finding thatthe Respondent had engaged in and was engagingin certainunfair laborpractices and recommending that itcease and desist therefromand take certain affirmativeaction, asset forth in the copyof the Intermediate Reportattached hereto. The Trial Examineralsofound that the Re-spondent had not engaged in certainother unfair labor practicesalleged inthe complaintand recommended dismissal of thoseallegations.Thereafter, the General Counsel andthe Respondentfiled exceptions to the IntermediateReportand supportingbriefs.'The Boardhas reviewed the rulingsmade by the Trial Ex-aminer at the hearingand findsthat no prejudicial errorwas committed.The rulings are hereby affirmed. The Boardhas considered the IntermediateReport,'the exceptions andbriefs, andthe entire record in the case, andhereby adoptscertain of the findings,conclusions,and recommendations oftheTrialExaminer and rejects others.Our additions andmodifications are discussed below:1.The TrialExaminer foundthatthe Respondent dominatedand supported Universal Oil Products EmployeesAssociation,herein called the Association, in violationof Section 8 (a) (2)of the Act. The Respondentcontendsthat inmaking his unfairlabor practicefinding,the TrialExaminerimproperly reliedon eventswhich preceded by more than6months the filingand serviceof the unfair laborpractice charge.3 We findmerit in thiscontention.The unfair laborpractice charge alleging domination of theAssociation was filed on November 29, 1951,and served on1The Respondent has requested oral argument.In our opinion the record, the exceptions.and briefs fully present the issues and the position of the parties. Accordingly, this requestis denied.2We note and correct the following minor inaccuracies in the intermediate Report whichdo not affect our findings or conclusions in this case: (1) The Respondent's answer was filedMay 6,1953,and not 1950;(2) the hearing was held on June 23 and July 9 in addition to theother dates set out in the Intermediate Report;(3) in the section of the Intermediate Reportheaded"The Independent," the Trial Examiner erroneously refers to the Association,ratherthan the independent.as short lived and as not active during its life.3Section 10(b) of the Act provides that"no complaint shall issue upon any unfair laborpractice occurringmore than six months prior to the filing of the charge with the Boardand the service of a copy thereof upon the person against whom such charge is made, ..."108 NLRB No. 19. UNIVERSAL OIL PRODUCTS COMPANY69December 3, 1951. The only evidence of domination within6months of December 3, 1951, found by the Trial Examinerwas, in the language of the Intermediate Report, as follows:"Supervisors who had been members continued their member-ship, notices and other material pertaining to Association mat-ters continued to be prepared and circulated on company timeand property, and Respondent continued to meet with itsrepresentatives to discuss wages and other working conditions."The TrialExaminer has overstatedthe effect of thisevidence.Most of the alleged supervisors who were membersof the Association had not paid dues or attended meetings foryears; nonewas an officer of the Association or particularlyactive therein. Although the Association used the Respondent'sfacilities to duplicateminutes of its monthly membershipmeetings and reports of its conferences with management,4the cost of these facilities was insignificant. The workingtime consumed in distributing these reports was also negligible.Moreover, the Respondent prohibited these practices in No-vember 1951 and they ceased thereafter. The Respondentdid hold bargaining conferences with the Association duringthe 6-month period preceding the filing of the unfair laborpractice charge, but these continued only so long as the As-sociation was the only bargaining representative claiming torepresent the employees. As soon as it learned of rivalunion activity,theRespondent discontinued itsmeetingswith the Association and proclaimed its neutrality. We failto perceive in the fact of these meetings any evidence ofdomination or of unlawful assistance.The evidence of assistance rendered by the Respondentto the Association within the 6-month period preceding thefiling and service of the unfair labor practice charge is tooinsubstantial to warrant a finding of violation of Section 8 (a)(2)of the Acts The Board is precluded by Section 10 (b)of the Act from considering as unlawful any conduct whichpreceded the statutory 6-month period.6 It is obvious, however,that in making his finding of unlawful domination, the TrialExaminer gave controlling weight to the role allegedly playedby the Respondent in the establishment of the Association in1937 and to the Respondent's relationship to that organizationbefore June 3, 1951, the beginning of the 6-month statutoryperiod of limitation. Although such evidence may have beenadmissible as background,itwas improper to give it in-4 Draft reports of monthly meetings between the Respondent's Vice- President Raaenand the Association were submitted to Raaen for a check as to accuracy.This practice wasinitiated by the Association in 1950.Raaen only corrected errors or clarified ambiguitiesin the report.Meetings with Raaen were discontinued in September 1951.5Wayside Press,Inc.v.N. L. R. B., 206 F. 2d 862(C. A 9); N. L.R B. v. Brown Co.,160 F. 2d 449(C. A. 1); Tennessee Knitting Mills, Inc., 88 NLRB 1103.6 Tennessee Knitting Mills,Inc.,supraArmco Drainage&Metal Products,Inc., 106NLRB 725; Superior EngravingCo. v. NL. R B., 183 F. 2d 783(C. A. 7), certiorari denied340 U. S. 930. 7 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDdependent and controlling weight in determining the questionof domination. Accordingly, we do not adopt the Trial Ex=aminer's finding that Respondent violated Section 8 (a) (2)of the Act.2.We adopt the Trial Examiner's recommendation for thedismissal of the allegation that the Respondent dominatedand interfered with Research and Development EmployeesIndependent Union, herein called the Independent, in violationof Section 8 (a) (2) of the Act. The General Counsel contendsthatthe Independent was a successorto the As"socia'tibn andtherefore should be disestablished. Since there is no substantialevidence within the statutory 6-month period that the Asso-ciationwas a dominated organization,there is no basis forfinding that the Independent wa"s tainted with illegality simplybecause it may have been a successor to the Association.There is no substantial independent evidence that the Ih'de-pendent was unlawfully dominated.73.The General Counsel has excepted tothe Trial Examiner'sfailure to find that the issuance of the Respondent's November29, 1951, notice to employees proclaiming neutrality was aviolation of Sectioti 8 (a) (1) oftheAct.'We do not agreewith this exception. The notice was issued by the Respondentfor the purpose of disassociating itself from all organizingactivities then being carried on by rival utiiotns. Its purposewas completely opposite from limiting the legitimate organizingactivities on the employees' own time. There is no evidencethat the rule was enforced in a discriminatory manner. Al-though several employees testified that they had either beenasked to join, or received authorization slips on behalf of,the Independent during office hours, there is no evidence thatthe Respondent was aware of these alleged infractions of itsrule.In view of these findings, we shall dismiss the complaint inits entirety.[The Board dismissed the complaint.]Member Beeson took no part in the consideration of the aboveDecision and Order.7 The Trial Examiner incorrectly found that Supervisor Bogen did not deny employeeMeisinger's testimony that Bogen had suggested that the time was ripe for forming anorganization other than. the Association and that there would be no objection to Meisinger'sdevoting some working time to organizing. The record shows that Bogen did deny the remarksattributed to him.8In this notice the Respondent said:This notice is to specifically disassociate the management at Riverside from organizingefforts.We neither sponsor, condone, approve, or disapprove of this activity. The questionof whether or not union organization, of any type, is possible or desirable is left entirelyto the free choice and judgment of the individual employee.Accordingly, the future use of company facilities or working time for this purpose isforbidden. UNIVERSAL OIL PRODUCTS COMPANY71Intermediate ReportSTATEMENT OF THE CASEPursuant to anamended charge filed on March 14,1952,1 by OilWorkers International Union,CIO, herein called the Union, the General Counsel for the National Labor Relations Board,by the Regional Director for the Thirteenth Region (Chicago, Illinois), issued his complaintdatedMarch 18, 1953, against Universal Oil Products Company, herein called Respondent,alleging that Respondent had engaged in certain unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (2) and Section 2 (6) and (7) of the National LaborRelations Act, as amended, 61 Stat. 136, herein called the Act Copies of the charge, complaint,and a notice of hearing were duly served upon Respondent, Universal Oil Products EmployeesAssociation,herein called the Association, and Research and Development EmployeesIndependent Union, herein called the Independent.Withrespect to the unfair labor practices,the complaint alleged in substance that Re-spondent, beginning, in about May 1937 and continuously thereafter June 3, 1951, a periodof time referred to in the complaint as"the period,"participated in the instigation,formation,and development of and provided financial and other assistance to the Association, and atvarious times between June 3, 1951, and the date of the complaint, referred to in the complaintas the "current period" continued to dominate and interfere with the administration of andcontribute financial and other assistance to the Association and the Independent, alleged tobe a successor to the Association.On April 24, 1953,2 the Regional Director amended the complaint adding certain allegationswith respect to the specific ways in which Respondent assisted the Association and Independent.On May 6, 1950, Respondent filed an answer admitting certain allegations of the complaintwith respect to the nature of its business but denying that it had engaged in any unfair laborpractices.At the hearing the complaint was amended in certain other minor particularsas was Respondent's answer thereto. At the hearing,upon motion,I struck certain allegationsof the complaint having to do with certain alleged activities of Respondent prior to June 3,1951, a date 6 months prior to the filing of the original charge, on the ground that no unfairlabor practice could be found prior to this date, at the same time ruling that evidence ofevents occurring prior to this date would be heard for background evidentiary purposes,as shedding light on certain events within the 6-month period:Pursuant to notice a hearing was held at Chicago, Illinois, on June 22, 24, 25, 26, andJuly7and 8, 1953, before me, the undersigned Trial Examiner. The General Counsel,Respondent, the Union, the Association, and the Independent were represented by counselor other representatives, and participated in the hearing Full opportunity to be heard, toexamine and cross-examine witnesses,and to introduce evidence bearing upon the issueswas afforded all parties. At the conclusion of the hearing the parties waived oral argumentand were given until July 29 to file briefs Subsequently this time was extended to August 17.Timely briefs were filed by the General Counsel and Respondent 4Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTLTHE BUSINESS OF RESPONDENTRespondent is a Delaware corporation maintaining its principal office in Des Plaines,Illinois,where it is engaged in basic and applied research and process design, engineering,'Tile original charge was filed on November 29, 1951.2The amendments to the complaint bear the date of April 24, 1952. This is obviously iierror since the date of the original complaint bears the date of March 18, 1953.3See Thayer Co., 99 NLRB 1122.4At the hearing I reserved ruling on certain exhibits offered by the General Counsel(General Counsel's Exhibits Nos, 3 and 4) consisting of a letter from Respondent to theRegional Office and a list of "supervisors" attached thereto. The General Counsel urgesthat this list constitutes an admission by Respondent that the persons listed are supervisors.Counsel for Respondent contends that supervisory capacity is a matter of law and that theuse of this term by Respondent's agent is only a conclusion. I am of the opinion that the 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstruction supervision, field operations, and catalyst manufacturing. It conducts operationsatDes Plaines, Illinois, McCook, Illinois, and Chicago, Illinois, and has two wholly ownedsubsidiaries, Procon Incorporated atDes Plaines, Illinois, and Universal Oil Products Companyof Louisiana, Inc— at Shreveport, Louisiana.Respondent licenses various of its patented processes for use in over 100 refineries locatedthroughout the United States and foreign countries. Among such.licensees are Sun Ray OilCompany, Standard Oil Company of Ohio, and other enterprises engaged in interstate com-merce. Since June 1950, Respondent has designed and engineered equipment for the FederalGovernment and for other companies engaged in interstate commerce which equipment isvalued at more than $70,000,000.Respondent's answer admits that it is engaged in commerce within the meaning of the Act.In 1944 all the stock and securities of Respondent were donated by Respondent by the thenowners to the Petroleum Research Fund and said stock and securities now constitute the corpusof a trust, the net income of which insures to the benefit of the American Chemical Society.Respondent contends in its answer that since 1944 it has operated exclusively for charitable,scientific,and educational purposes. I do not find merit in this contention. It seems to meclear that the principal beneficiary of Respondent's research is the refining industry, in-cluding oil companies over whom the Board has primalily asserted jurisdiction.5II,THE LABOR ORGANIZATIONS INVOLVEDOil Workers International Union, Universal Oil Products Employees Association, and Re-search and Development Employees Independent Union are labor organizations admittingemployees of Respondent to membership. The first is affiliated with the Congress of IndustrialOrganizations. The other two are unaffiliated with any national labor organization.III.THE UNFAIR LABOR PRACTICESA.Dominationof and assistanceto a labororganization1.The 6-month limitationThe original charge herein was served upon Respondent on December 3, 1951, allegingthat on or about November 28, 1951, Respondent caused the Association to be formed and sincesuch date dominated and interfered with its administration. The amended charge, pursuanttowhich the complaint was issued, was served upon Respondent on March 21, 1952. Withrespect to the Association it dates its alleged domination as beginning in 1937, going on toallege that Respondent since on or about November 28, 1951, formed and assisted the In-dependent, characterized as a successor to the Association. The General Counsel contendsthat the 6-month limitation imposed by Section 10 (b) dates back from December 3, 1951,the date of service of the original charge, and that the Board may therefore find unfair laborpractices occurring since June 3, 1951. The Respondent, on the other hand, contends thatthe 6-month statute should date back from March 21, 1952, to September 21, 1951, and thatthe Board may not find as unfair labor practices any acts which occurred before that date.In view of the Board's now familiar decisions on the point, favorable to the General Counsel'scontention here, I granted the General Counsel's motion to strike that portion of Respondent'sanswer which had the effect of pleading the September 21 date.2.The formation of the AssociatiohThe Association was formed in 1937. From the first, employees of supervisory rank tookan active part in its affairs. They were candidates for office, on occasion served on itsboard of representatives, paid dues, and solicited other members. Although Respondent didnot enter into any written contract with the Association, it dealt continuously with its rep-resentatives concerning wages and other working conditions, without, so far as the recordexhibits should be rejected, and they are herewith rejected. Any finding hereinafter madeas to the supervisory status of any employee is based upon testimony as to the nature of theemployee's duties.5 As to the contention that Respondent operates exclusively for charitable, scientificand educational purposes, see California Institute of Technology, 102 NLRB 1402. UNIVERSAL OIL PRODUCTS COMPANY73reveals,ascertaining whether the Association represented a majority of its employees.Minutes of the Association meetings and letters and reports to the membership, including thoseentitled"Talks with Colonel Raaen," 6 were reproduced on Company time with the use ofCompany paper and stenographic and mechanical facilities, and were distributed among themembers, occasionally by supervisorsThe "talks," which were generally reports ofmonthly meetings between representatives of the Association and Raaen, were customarilychecked for accuracy by Raaen himself, who occasionally changed the draft submitted tohimMeetings of the Association's board of directors were held on Company property.The above, in brief summary, is the "background" of the Association as it existed overaperiod of years prior to June 3, 1951. As time went by, the activities of Respondent'ssupervisory personnel seem to have become less conspicuous. Various of those who formerlywere active in its affairs became less active, some let their dues lapse, and a few withdrewfrom the organization. In the main, however, they continued their membership. Thereisevidence in the record that members, whether supervisory or nonsupervisory, were con-tinued on the books as members even though their dues had lapsed:Ingeneral there is little dispute as to the relationship between the Respondent and theAssociation during the "former period," as defined in the complaint. There is considerabledispute, however, as to the supervisory status of various employees who were members oftheAssociation.Respondent admits that H Grote, C. Watkins, and H Bloch, among thosewho were active in the Association,weresupervisors within the meaning of the Act. Astomany others it contends either that they were not supervisors, or were of a low super-visory status such as group leaders. As to Grote, Respondent contends, and I find, thathe did not serve on any committee of the Association or himself participate in the Asso-ciation's collective-bargaining activities, or hold an office on the Association. Watkins, therecord shows, did not pay dues subsequent to 1950, though he continued to be a member.Similarly, Bloch never held an office in the Association or a place on its board of directors,and the last meeting he attended was in about 1948. Much evidence was adduced by theGeneral Counsel to show that other persons alleged specifically in the complaint to be super-visors took a more active part in the Association's affairs. The question as to who is andwho is not a supervisor within the meaning of the Act always presents a problem wherelower supervisory employees are concerned, and I shall not attempt here to discuss thetestimony with respect to the precise duties of each and every one of them. Granting forthe .sake of argument Respondent's contention that many of those whom the General Counselcontends are full-fledged supervisors held no position higher than group leaders, Ifindnevertheless that they responsibly directed the work of subordinate employees in morethan a routine or clerical fashion. Moreover, as the Board said in Harrison Sheet SteelCompany,7 whether or not employees of this status may be regarded as supervisors withinthemeaning of the Act, they are in "a strategic position to translate policies and desiresofmanagement to employees" and are consequently "identified with management in suchaway as to cause the employees to look to them for guidance regarding the [employer's]policies "3The advent of the Union,Respondent's purporteddisassociation from the Association;the rise anddisappearance of the IndependentRespondent's brief admits that the Association was treated by Respondent as a labororganization from 1937 until about September 1, 1951. It contends, however, that it dealtwith the Association as the representative of its members only This contention has nosupport in the record. Various witnesses, active in the Association and its representativesindealingwithmanagement, testified that it dealt with Respondent for the employees asawholeThere is no evidence to the contrary. Any change in wages or working conditions,sought to be brought about by his relationship, were to apply to all employees.The Union began an organizational drive among employees of Respondent in the fall of1951 It came shortly to the attention of both Respondent and the officers of the Association,and Respondent on November 29, 1951, posted the following notice:TO ALL RIVERSIDE EMPLOYEESIthas come to our attention that on November 26, 1951, there was distributed in someof the departments of Riverside Laboratories a circularappealingto UOP employees6John RaaenisRespondent's vice president and general manager.794 NLRB 81,82, enforced194 F. 2d 407 (C. A. 7) 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDtomeet and discuss the feasibility of forming an employees'union Certain personneland physical facilitiesmay have been used for this purpose, and,if so, without ourknowledge and without our consent.This notice is to specifically disassociate the management at Riverside from or-ganizing efforts.We neither sponsor,condone,approve, or disapprove of this activityThe question of whether or not union organization,of any type,is possible or desirableis left entirely to the free choice and judgment of the individual employee.Accordingly,the future use of company facilities or working time for this purposeis forbidden.James West,president of the Association from the latter partof 1951 toSeptember 1952,and a nonsupervisory employee, testified credibly that during his term of office he never metwithmembers of the Association's board of directors on Company time and property, andthat after the above notice was posted he instructed all representatives of the Associationto refrain from using any Company facilities in connection with any business of the Asso-ciation.There is no evidence in the record that this injunction was not observed so far asformalmeetings on Company time and property were concerned But, as will be seen, theAssociation continued to be furnished other facilities.The initial activities of the Union also resulted in a reaction in the Association on aboutNovember1,1951,Westmet with Edward Baclawski,Chambers,and Erwin Meisinger, allactive in the Association but none of them a supervisory employee, in Baclawski's officeat the Riverside Laboratories to discuss the formation of another organization.The meetinglasted about 12' hours and was held during working time Meisinger testified that John Bogen,stipulated at the hearing to have been a supervisor since 1945,and a member of the Asso-ciation, though he held no office and had attended no meetings since 1939,suggested to himthat the time was ripe for the formation of a union other than the Association,and that therewould be no objection if he, Meisinger,devoted some working time in this endeavorMeismger's testimony in this respect was not denied by Bogen who stated simply that hecould not remember having made the statementIn any event,the officers of the Association met and resolved to call a general membershipmeeting for the purpose of forming"a legal union independent of outside affiliation " Thisresolution was embodied m a circular prepared with Company paper and stenographic facilities,and distributed to the employees during working hours The meeting took place at a localhallonNovember 28, 1951, with West presiding An attorney whose services were paidwith Association's funds addressed the group The gathering shortly broke up and recon-stituted itself on the spot in a fashion not altogether clear in the record. Ebey,an employeewho was sympathetic to the Union,and West, were each nominated for chairman of the newgroup but declined the nomination.A chairman was finally found and a vote taken aswhether to form a new union. The result was favorable to this end,and authorization slipsfor the independent,which it carne to be called, were passed aroundThe first meeting of the Independent toik place on December3, 1951,where a committeewas appointed to draft a constitution and bylaws.A second meeting was held on January 22,1952.Officers were elected and the proposed constitution adopted.Oscar Taft and GeorgeDonaldson,both of whom I find to be supervisory employees,'were present and signed upin the independent.The third and last meeting of the Independent was held in May 1952, which,in additionto the officers,only 5 or 6 members attended.At this timea notion was passed that theIndependent disband. it did so, and subsequently its funds were returned to the members.4The continuation of Respondent's support of the Association into the 6-month periodIturn now to the question of whether the support for many years accorded the Associationby Respondent, or any of it, was continued into the 6-month period prior to the filing of theoriginal charge. The Respondent contends, in effect, thatafter September 1951 it disassociateditself completely with the Association I have previously rejected the contention that September21 is the critical date. If, however, there was no domination or support of the Associationby Respondent after June 3, 1951, if the Association merely continued by the sheer force ofinertia, then no finding of unfair labor practice as concerns the Association may, I believe,8 Donaldson's credited testimony is that he responsibly directed the work of 3 employees,and Taft's that he directed that of 11. UNIVERSAL OIL PRODUCTS COMPANY75be found in that case it seems tome that the court's rationale in Superior Engraving Companywould apply 9Inother words, the question in such a case as this is not whether a formerly employer-dominated labor organization continued to exist within the 6-month period, but whether theemployer continued to dominate and support it. If, for example, Respondent's supervisorscontinued theirmembership in the Association, thus supporting it morally and materially,or if Respondent continued to deal with it or continued to furnish the use of its facilities,then it must be found the Respondent affirmatively continued its support.This I find to be the situation It is not denied that supervisory employees continuedto be members of the Association. As to Respondent's continued dealing with it, 13aclawski,vice president of the Association, testified that in June 1951 he prepared on paper furnishedby the Company and on Company time and property, a report of a "monthly" meeting ofAssociation representatives on June 4 with Colonel Raaen. This report, entitled "Talkswith the Colonel," was similar to reports previously made to the membership at regularintervals. It recites that a discussion of wages consumed most of the time of the meetingAnother talk with Raaen took place at a "monthly" meeting on August 6. 1951, at which, amongother things, the manner in which a bonus should be paid, whether in monthly installments orin a lump sum at Christmastime, was discussed.Another "Talk with the Colonel" relates the progress of a meeting held with Raaen inSeptember 1951, at which the bonus question was again discussed as well as an increaseinwages and other matters pertaining to working conditions. A report of the wage committeerelates the results of a meeting on November 15, 1951, with Hardin and Cox, respectivelyRespondent's personnel and assistant personnel manager, at which, among other things,wages, the classification of employees, and the bonus question were discussed, and wherethe Association representatives obtained a promise by Respondent to consider a 10-percentbonus for the second and third shifts, as well as to consider certain data submitted by theAssociation on the matter of prevailing wages in the industry. The report of this meeting,togetherwith certain statisticalmaterial attached to it, were, according to the testimonyof Lucille Huebner, secretary of the Association in 1951, prepared on paper furnished bythe Company and run off on one of Respondent's duplicating machines.10Apparently the last publication issued by the Association under these circumstances wasthe notice of the meeting of the Association on November 28. at which, as has been previouslydescribed, the dissolution of the Association was discussed. There was not, so far as therecord discloses, any meeting between representatives of the Respondent and the Asso-ciation with regard to wages or working conditions after Respondent's issuance of its noticeof November 29, purportedly severing itself from the Association.ConclusionsThe AssociationIfindthatRespondent continued its domination and support of the Association into aperiod within 6 months prior to the filing of the charge herein, or after June 3, 1951. 1 haverejectedRespondent's contention that this 6-month period should run from September 21,9SuperiorEngraving Co. v. N.L.R.B., 183 F. 2d 783, enforcing 83 NLRB 215. In thiscase the court said:As to the averment that (the employer) dominated the formation of the independentand thereafter contributed support to it, it seems clear that, while its alleged roleinthe formation of the Independent in the spring and sumiiier of 1944 could not besound basis for issuance of a Board complaint in 1948, its continued support of theIndependent if carried on up to a date within 6 months of the filing of the Union's secondamended charge would justify a complaint and would, if proved, support a finding ofviolation of Section 8 (2). But here ... there is no evidence to support a finding thatpetitioner's alleged domination or support of the Independent extended into the 6 monthsperiod prior to the filing of the charge.itAccording to Baclawski s uncontradicted testimony, permission to use Respondent'sfacilities in drafting these and similar reports was specifically asked of Raaen in 1950 andspecifically granted. 7 6DECISIONS OF NATIONAL LABOR RELATIONS BOARD1951. Assumingfor the sake of argument, however,the correctness of Respondent's contention,itwill be observed that at least one meeting between representativesof the Associationand Hardinand Cox, that which tookplace on November15, 1951, was within the 6-monthperiod as construed by Respondent.The wholepicturepresentedby thisrecord is one of a labor organization,formed in1937,continuingforaperiod of years, admittedlywith employer'smaterial assistanceand support,with supervisory employees of one degree or another active in its affairsStenographic and other facilities,including the circulation of reportsof Associationmeetingsand announcements,during working hours, were a matter of custom. Respondent bargainedwith representatives of the Association concerning wages,hours, and other working conditions,and in so doing treated the Association as a bargaining agent forall its employees. Thereisno serious contention otherwise,except a dispute as to the extent of the supervisoryauthority of many ofthemembersof the Association As to these,Respondent admits thatseveral were supervisorswithin thestatutory definition.This situation continued until theUnionbegan organizing Respondent's plant in the fall of1951. Shortly thereafterRespondentattempted,perhaps in good faith, to disassociateitself from the Associationand some of theAssociationmembers,formed theindependentwith theannounced intention,again perhapsin good faith, of forminga legitimate independent labor organization.But grantingthe bona fidesof both Respondentand the Associationofficers, in thisrespect,these attempts were largely unsuccessful.A long habitof domination by an employer is noteasily shaken off As I havefound, even as late asNovember 1951 Associationannouncementscontinuedto beprepared and circulatedby the use of Respondent's facilities,largely duringworking hours.On several occasions,as they had in thepast,representativesof the Asso-ciationmet with officialsof Respondent and discussed matters relating to wages and otherworking conditionsThislatterpractice,itis true,ceased after Respondent posted itsnotice of severanceon November 29, 1951. Ifthis had ceasedbefore June 3, 1951, and theAssociationhad continued to exist without any aid orassistance furnished by Respondent, Iwould notfind an unfair labor practice.It is clear, however,from the record and I find thatRespondent continuedactively tosupport the Association untilwell with the 6-monthperiod.Supervisorswho had been memberscontinued theirmembership,notices andothermaterialpertainingto Associationmatters continuedto beprepared and circulatedon Company timeand property,andRespondent continuedtomeet withits representatives to discuss wagesand other working conditions Thereby, Respondentinterfered with, restrained,and coerceditsemployees in the exerciseof their rightsguaranteed in Section7 of the Act. Theseactivities I find are violative of Section 8 (a) (2) ofthe Act and, derivatively,of Section8 (a) (1) of the Act.The IndependentAlthough the Association continues as a labor organization,the Independent was short lived.While it is true, as the General Counsel contends,that it was born under such auspices and atsuch a time as ordinarily characterize a successor organization,at the hearing the GeneralCounsel described the Independent as more of an "offshoot"than a successor,and I thinkthe term is well chosen. The record viewed as a whole persuades me that many of the em-ployees who were members of the Association sincerely desired to form an organizationwhichwould be free both from Company domination and affiliation with an outside labororganization Others were opposed to this effort and favored a continuation of the Association.As successor or as offshoot the Association lived a brief life,and I do not view as probableitsfuture resurrection.During its existence Respondent at no time met with its repre-sentatives,nor did the Association seek such meetings,or concern itself with the grievancesor the problems of employees,or use Respondent's facilities I do not hereinafter recommendthat Respondent take the formal action of disestablishing itIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with itsoperations as described in section I, above, have a close, intimate,and substantial relationto trade, traffic,and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce UNIVERSAL OIL PRODUCTS COMPANY77V.THE REMEDYSince I have found that Respondent has engaged in certain unfair labor practices I shallrecommend that it cease and desist therefrom and take certain affirmative action designedto effectuate the purposes of the Act.Ihave found that Respondent has dominated and interfered with Universal Oil ProductsEmployees Association, and I will recommend therefore that Respondent withdraw andwithhold all recognition from it and disestablish it as a labor organization of its employees.Upon the basis of the foregoing findings of fact and upon the entire record in the case,Imake the following-CONCLUSIONS OF LAW1.OilWorkers International, CIO, and Universal Oil Products Employees Associationare labor organizations,andResearch and Development Employees Independent Unionwas a labor organization,within the meaning of Section 2(5) of the Act.2.By dominating and interfering with Universal Oil Products, Employees Association sinceJune 3, 1951,and by contributing support to it, Respondent has engaged in unfair laborpractices within the meaning of Section 8 (a) (2) of the Act3.By said acts, Respondent has interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act, and has thereby engaged in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.4.The foregoing are unfair labor practices affecting commerce within the meaning ofSection 2 (6) and (7) of the Act.5.Respondent has not engaged in an unfair labor practice by forming or assisting Researchand Development Employees Independent Union.[Recommendations omitted from publication,]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard, and in order to effectuate the policies of the National Labor RelationsAct, we herebynotify our employees that:WE herebydisestablish Universal Oil Products Employees Association as the repre-sentative of any of our employees for the purpose of dealing with us concerning grievances,labor disputes,wages, rates of pay,hours of employment,or other conditions of employ-ment, and we will not recognize it or any successor thereto for any of the above purposesWE WILL NOTdominate or interferewith theformation or administration of any labororganization or contribute financial or other support to itWE WILL NOTin any manner interfere with, restrain,or coerce our employees in theexercise of their right to self-organization,to form labor organizations,to join or assistOilWorkersInternationalUnion,CIO,or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection.All ouremployees are free to become or remain membersof this Union,or any otherlabor organization.UNIVERSAL OIL PRODUCTS COMPANY,Employer.Dated................By.............................................................................. .(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.